Citation Nr: 0000959	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  98-13 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.  

3.  Entitlement to an increased (compensable) rating for 
psoriasiform and neurodermatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1960 to September 
1963, December 1963 to December 1969, and August 1970 to 
August 1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a decision by the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO).


REMAND

Under 38 U.S.C.A. § 5107(a) (West 1991), a claimant has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that a claim of 
entitlement to service connection is well grounded.  See 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is a plausible claim, one that is meritorious 
on its own or capable of substantiation.  Regarding a claim 
for service connection, the United States Court of Appeals 
for Veterans Claims (COURT) has held that in order to be a 
well-grounded claim, there must be competent evidence of a 
current disability (a medical diagnosis); incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and a nexus between the inservice injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet.App. 498 (1995).

If a claim is not well grounded VA does not have a statutory 
duty to assist the claimant in the development of evidence 
pertinent to the claim.  However, the VA has a duty to obtain 
records which are in the constructive possession of the VA, 
such as VA medical records.  Bell v. Derwinski, 2 Vet. App. 
611, 612-613 (1992).

The Board finds that the veteran's claims for increased 
ratings are well grounded within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991); that is, he has presented a claim that 
is plausible.  A claim that a disorder has become more severe 
is well grounded where the disorder was previously service-
connected and rated, and the claimant subsequently asserts 
that a higher rating is justified due to an increase in 
severity since the original rating.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).

A hearing was held before a member of the Board sitting at 
Montgomery, Alabama, in August 1999.  At that time the 
veteran testified that he was treated at a VA facility in 
1969, between periods of service, and from 1973 to 1980, for 
his back disorder.  The Board is of the opinion that these 
records should be obtained.  He further described the 
symptoms associated with his psychiatric and skin disorders 
and the associated treatment.  A review of the evidence shows 
that the veteran has been receiving on going treatment at a 
VA facility for several disorders, to include his psychiatric 
illness.  The veteran has not undergone a VA compensation 
examination for several years.  The Board is of the opinion 
that contemporaneous and thorough VA examinations should be 
performed.

Accordingly, the case is REMANDED for the following actions:

1.  It is requested that the RO again 
inform the veteran of the requirements 
necessary to establish a well-grounded 
claim for service connection for his back 
disorder.  He should be informed that he 
may submit additional evidence and 
argument in support of his claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992). 

2.  It is requested that the RO furnish 
the veteran the appropriate release of 
information forms in order to obtain 
copies of all VA and private medical 
records pertaining to current treatment 
of mental and skin disabilities.  The RO 
should obtain all records which are not 
on file.

3.  The RO should request the VA medical 
facility in Tuskegee, Alabama to furnish 
copies of all recent treatment records 
and for 1969, and 1973 to 1980 and all 
recent treatment records. 

4.  A VA examination should be conducted 
by a psychiatrist in order to determine 
the severity of the service-connected 
PTSD.  All necessary tests and studies 
deemed necessary should be conducted.  It 
is requested that the examiner obtain a 
detailed occupational history.  The 
examiner should express an opinion on the 
extent to which PTSD affects the 
veteran's occupational and social 
functioning.  It is requested that the 
examiner include a Global Assessment of 
Functioning (GAF) score as to the 
veteran's service-connected PTSD with an 
explanation of the numeric code assigned.  
The claims folder must be made available 
to the physician for review in 
conjunction with the examination. 

4.  A VA examination should be conducted 
by a dermatologist to determine the 
nature and severity of his skin disorder.  
The claims folder must be made available 
to the physician for review in 
conjunction with the examination.  It is 
requested that the examiner obtain a 
detailed clinical history concerning the 
activity of the skin disorders.  Any 
tests deemed necessary should be 
conducted.  It is requested that color 
photographs of any involved areas be 
taken and associated with the claims 
folder.

After the development requested has been completed to the 
extent possible, the RO should again review the record.  If 
any decision remains adverse to the veteran, he and his 
representative should be furnished a supplemental statement 
of the case, and afforded an opportunity to respond.  
Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




